Campbell, J.
This appeal boils down to the question whether title passed to Hayes’ newly-acquired automobile on 27 December or 28 December 1967. If the former is true, the collision involving Hayes’ car occurred more than 30 days from the date title to the automobile passed to Hayes, and the protection provided by the Nationwide Non-Owner’s Endorsement, paragraph 3, does not apply. If the latter is the case, then the Nationwide policy would cover Hayes’ car at the time of the accident, in that it was acquired during the policy period and the accident occurred within 30 days of the time title passed to the owner, Hayes.
The recent case of Insurance Company v. Insurance Company, 276 N.C. 243, 172 S.E. 2d 55 (1970), treated the question of when title to an automobile passes. Construing G.S. 20-72 (b) as applicable to that case, the Court held that title to a vehicle passed when, as the statute provided, “the provisions of this section have been complied with.” The wording of the statute then was:
“Sec. 20-72. Transfer by owner. — * * *
“(b) The owner of any vehicle registered under the foregoing provisions of this article, transferring or assigning his title or interest thereto, shall also endorse an assignment and warranty of title, including in such endorsement the name and address of the transferee and the date of transfer, in form approved by the Department upon the reverse side of the certificate of title or execute an assignment and warranty of title of such vehicle and a statement of all liens or encumbrances thereon, which statement shall be verified under oath by the owner, who shall *299deliver the certificate of title to the purchaser or transferee at the time of delivering the vehicle, except that where deed of trust, mortgage, conditional sale or title retaining contract is obtained from purchaser or transferee in payment of purchase price or otherwise, the lien holder shall forward such certificate •of title papers to the Department within twenty days together with necessary fees, or deliver such papers to the purchaser at the time of delivering the vehicle, as he may elect, but in either event the penalty provided in § 20-74 shall apply if application for transfer is not made within twenty days. Any owner selling or transferring his interest to a motor vehicle who willfully fails or refuses to endorse an assignment of title and any person who delivers or accepts a certificate of title endorsed in blank shall be guilty of a misdemeanor. Transfer of ownership in a vehicle by an owner is not effective until the provisions of this section have been complied with.”
It is to be noted that subsequent to the time covered in the above «case, the section of the statute was rewritten effective 1 July 1963, and it now reads:
“(b) In order to assign or transfer title or interest in any motor vehicle registered under the provisions of this article, the owner shall execute in the presence of a person authorized to administer oaths an assignment and warranty of title on the reverse of the certificate of title in form approved by the Department, including in such assignment the name and address of the transferee; and no title to any . . . motor vehicle shall pass or vest until such assignment is executed and the motor vehicle delivered to the transferee. The provisions of this section shall not apply to any foreclosure or repossession under a chattel mortgage or conditional sales contract or any judicial sale.
Any person transferring title or interest in a motor vehicle shall deliver the certificate of title duly assigned in accordance with the foregoing provision to the transferee at the time of delivering the vehicle, except that where a security interest is obtained in the motor vehicle from the transferee in payment of the purchase price or otherwise, the transferor shall deliver the certificate of title to the lienholder and the lienholder shall forward the certificate of title together with the transferee’s application for new title and necessary fees to the Department within twenty (20) days. Any person who delivers or accepts a certificate of title assigned in blank shall be guilty of a misdemeanor.”
*300While the “provisions” which must be complied with have changed and it is no longer necessary that application be made for a new certificate of title before title passes, the fact remains that the statute still sets up standards which must be met before passage of title to a new owner. Insurance Co. v. Insurance Co., supra. The statute now prescribes that no title passes to the purchaser of a motor vehicle until (1) the certificate of title has been assigned by •the vendor, and (2) delivered to the vendee or his agent, and (3) the motor vehicle delivered to the “transferee.” In this case, these conditions were not fulfilled until December 28, 1967.
We hold then that the accident happened at a time when the Non-Owner’s Endorsement in the Nationwide policy provided coverage for the Hayes vehicle. Since the trial judge in this case found otherwise, this cause must be reversed and remanded.
Reversed.
PARKER and HedricK, JJ., concur.